NON-FINAL REJECTION, FIRST DETAILED ACTION
Status
The present application, 17/114,176, filed on Feb. 4, 2013, is being examined under the pre-AIA  first to invent provisions.
Examiner acknowledges the claim to benefit as a continuation of application 13/758,971, filed February 4, 2013, now U.S. Patent No. 10,860,298, which is a continuation of 13/548,111, filed July 12, 2012, now U.S. Patent No. 8,368,665, which is a continuation of application 13/412,483, filed March 5, 2012, now U.S. Patent No. 8,223,134, which is a continuation of U.S. Application Serial No. 11/969,819, filed January 4, 2008, now U.S. Patent 8,130,205, which claims priority to U.S. Provisional Patent Application Nos. 60/947,386, "Portable Electronic Device, Method, and Graphical User Interface for Displaying Electronic Documents and Lists," filed June 29, 2007; 60/937,993, "Portable Multifunction Device," filed June 29, 2007; 60/879,469, "Portable Multifunction Device," filed January 8, 2007; and 60/879,253, "Portable Multifunction Device," filed January 7, 2007.
Claims 2-25 are pending and all are rejected in this Action. Claims 2, 12 and 18 are independent claims.
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 2, 12 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10, 860,198 Although the claims at issue are not identical, they are not patentably distinct from each other as noted below.



Instant Application 17/114,176

US Patent 10,860,198 (Application 13/758971)

2. A portable multifunction device, comprising: 
a touch screen display; one or more processors;
 memory; 
and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: 
receiving a user input that corresponds to a request to display a list of items; 
in response to receiving the user input that corresponds to the request to display the list of items, displaying a portion of the list of items on the touch screen display, wherein the displayed portion of the list of items has a vertical position in the list of items; 


displaying a vertical bar on top of the displayed portion of the list of items for a predetermined time period, wherein the predetermined time period for displaying the vertical bar is based on the display of the portion of the list of items in response to the request to display the list of items, and wherein the vertical bar has a vertical position on top of the displayed portion of the list of items that corresponds to the vertical position in the list of items of the displayed portion of the list of items; and 







at a portable multifunction device with a touch screen display:







receiving a user input that corresponds to a request to display an electronic document;
in response to receiving the user input that corresponds to the request to display the electronic document:
displaying a portion of the electronic document on the touch screen display, wherein the displayed portion of the electronic document has a vertical position in the electronic document;
displaying a vertical bar on top of the displayed portion of the electronic document for a predetermined time period, wherein the predetermined time period for displaying the vertical bar is based on the display of the portion of the electronic document in response to the request to display the electronic document, and wherein:
the vertical bar has a major axis and a portion of the electronic document along the major axis is not covered by the vertical bar and is visible to a user; and
the vertical bar has a vertical position on top of the displayed portion of the electronic document that corresponds to the vertical position in the electronic document of the displayed portion of the electronic document;

in response to detecting the movement: displaying the vertical bar;
scrolling the electronic document displayed on the touch screen display in the direction of movement of the object so that a new portion of the electronic document is displayed, and
moving the vertical bar to a new vertical position such that the new vertical position corresponds to the vertical position in the electronic document of the displayed new portion of the electronic document, wherein the displayed portion of the electronic document has a vertical extent that is less than a vertical extent of the electronic document.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 USC § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

A.

Claims 2, 4-8, 10, 12-16, 18 and 20-24 are  rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Park et al. (“Park”), US Patent Application Publication 2007/0277126, published on November 29, 2007 in view of Japanese patent publication Kimatura Mitsuaki (“Mitsuaki”), JP2006085210 (A) published on March 30, 2006 and in further view of Kim et al. (“Kim”), US Patent Application Publication 2007/0162667, published on July 12, 2007.

As to Claim 2, Park teaches: A portable multifunction device, comprising: 
a touch screen display (Park: Abstract, a touch screen device);
one or more processors (Park: par. 0025, a controller [44]); 
memory (Park: par. 0025, data storage device [46]); and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (Park: par. 0026, information storage, used), the one or more programs including instructions for: 
receiving a user input that corresponds to a request to display a list of items (Park: par. 0015, a plurality of list files [50] is displayed on a touch panel that accepts direct or indirect touches to the screen [10] by touching using a finger for instance); 
in response to receiving the user input that corresponds to the request to display the list of items, displaying a portion of the list of items on the touch screen display, wherein the displayed portion of the list of items has a vertical position in the list of items (Park: par. 0043, Fig. 6B, the user may scroll downward or upward, revealing different portions of the list).

    PNG
    media_image1.png
    527
    459
    media_image1.png
    Greyscale

Park may not explicitly teach: displaying a vertical bar on top of the displayed portion of the list of items for a predetermined time period, and wherein the vertical bar has a vertical position on top of the displayed portion of the list of items that corresponds to the vertical position in the list of items of the displayed portion of the list of items; and 
ceasing to display the vertical bar immediately following the predetermined time period.  
Mitsuaki teaches in general concepts related to displaying content on a display device that is scrollable along with a scroll indicator (Mitsuaki: Abstract). Specifically, Mitsuaki teaches that on a display, a scroll indicator indicates a portion that has been scrolled of the content (Mitsuaki: par. 0022, the scroll indicator is displayed in an area overlapping the content). The indicator appears once a scrolling input is received (Mitsuaki: par. 0025). The scroll bar has a scroll range that is depicted in a vertical direction (Mitsuaki: par. 0034, the indicator is movable in a vertical direction that corresponds to the to the portion of the content scrolled to). The scrolling vertical bar may be transparent (Mitsuaki: Fig. 3, par. 0049,  [33a], the scroll thumb, and [33b], the vertical bar, are transparent, and therefore a portion of the electronic document is visible and not covered by the vertical bar). The scrolling indicator is removed after a predetermined time (Mitsuaki: pars. 0042-43, a timer [15] is started to measure the passage of time until a predetermined time is met). There is nothing to suggest that the redisplay of the vertical bar occurs again after removing it a first time. 

    PNG
    media_image2.png
    498
    349
    media_image2.png
    Greyscale

(Mitsuaki: Abstract, the solution provides an answer to not require dedicated space on the screen).
Park and Mitsuaki may not explicitly teach: wherein the predetermined time period for displaying the vertical bar is based on the display of the portion of the list of items in response to the request to display the list of items.
Kim teaches in general concepts related to a user interface that displays a list menu of connected devices and a function menu related to those devices (Kim: Abstract). Specifically, Kim teaches that upon an event such as the insertion of a DVD and initial instantiation of a display, a list menu is displayed (Kim: Fig. 5, par. 0060, the list menu [400] is displayed initially). Examiner asserts that this initial screen is an electronic document. The list menu is removed after a predetermined time (Kim: par. 0060, Fig. (A) to (B)). The list menu may be displayed again upon a subsequent event detected to invoke it (Kim: par. 0062, Fig. 5(C) to (D) [404]).

    PNG
    media_image3.png
    515
    501
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time of invention to have modified the Park-Mitsuaki device by including computer instructions to have displayed the vertical bar initially upon opening the electronic document and removing it after a predetermined period of time as taught and suggested by Kim. Such a person would have been motivated to do so to draw the attention of the user to the control element initially and to remove it afterwards to preserve space on the display screen.

As to Claim 4, Park, Mitsuaki and Kim teach the limitations of Claim 2.
Park, Mitsuaki and Kim as combined further teaches: wherein the one or more programs further include instructions for: 
(Examiner notes that there is nothing to suggest that additional subsequent inputs may be received on the display, per Park); and 
in response to detecting the movement: 
displaying the vertical bar (Park: par. 0043, Fig. 6B, the user may scroll downward or upward, revealing different portions of the list) ; 
scrolling the list of items displayed on the touch screen display in the direction of movement of the object so that a new portion of the list of items is displayed (Park: par. 0043, Fig. 6B, the user may scroll downward or upward, revealing different portions of the list), and 
moving the vertical bar to a new vertical position such that the new vertical position corresponds to the vertical position in the list of items of the displayed new portion of the list of items, wherein the displayed portion of the list of items has a vertical extent that is less than a vertical extent of the list of items (Examiner notes that there is nothing to suggest that the reappearance of the bar, per Mitsuaki).  

As to Claim 5, Park, Mitsuaki and Kim teach the limitations of Claim 2.
Park further teaches: wherein the object is a finger (Park: par. 0015, on a touch panel that accepts direct or indirect touches to the screen [10] by touching using a finger for instance).

As to Claim 6, Park, Mitsuaki and Kim teach the limitations of Claim 4.
(Park: par. 0015, on a touch panel that accepts direct or indirect touches to the screen [10] by touching using a finger for instance).

As to Claim 7, Park, Mitsuaki and Kim teach the limitations of Claim 2.
Mitsuaki further teaches: wherein the vertical bar has a major axis and a portion of the list of items along the major axis of the vertical bar is not covered by the vertical bar (Mitsuaki: par. 0034, the indicator is movable in a vertical direction that corresponds to the to the portion of the content scrolled to; Fig. 3, par. 0049, [33a], the scroll thumb, and [33b], the vertical bar, are transparent, and therefore a portion of the electronic document is visible and not covered by the vertical bar).

As to Claim 8, Park, Mitsuaki and Kim teach the limitations of Claim 2.
Mitsuaki further teaches: wherein the vertical bar is translucent  (Mitsuaki: Fig. 3, [33a], the scroll thumb, and [33b], the vertical bar, are transparent, and therefore a portion of the electronic document is visible and not covered by the vertical bar).

As to Claim 10, it is rejected for similar reasons as claim 2.
As to Claim 12, it is rejected for similar reasons as claim 4
As to Claim 13, it is rejected for similar reasons as claim 5.
As to Claim 14, it is rejected for similar reasons as claim 6.
As to Claim 15, it is rejected for similar reasons as claim 7.
As to Claim 16, it is rejected for similar reasons as claim 8.

As to Claim 18, it is rejected for similar reasons as claim 2.
As to Claim 20, it is rejected for similar reasons as claim 4.
As to Claim 21, it is rejected for similar reasons as claim 5.
As to Claim 22, it is rejected for similar reasons as claim 6.
As to Claim 23, it is rejected for similar reasons as claim 7.
As to Claim 24, it is rejected for similar reasons as claim 8.

B.
Claims 3, 11 and 19  are rejected under pre-AIA  35 USC § 103(a) as being unpatentable over Park et al. (“Park”), US Patent Application Publication 2007/0277126, published on November 29, 2007 in view of Japanese patent publication Kimatura Mitsuaki (“Mitsuaki”), JP2006085210 (A) published on March 30, 2006 and in further view of Kim et al. (“Kim”), US Patent Application Publication 2007/0162667, published on July 12, 2007 and in further view of in view of Wagner, US Patent, 6,570,594 published on May 27, 2003.

As to Claim 3, Park, Mitsuaki and Kim teach the limitations of Claim 2.
Park, Mitsuaki and Kim may not explicitly teach: wherein the vertical bar is displayed on top of the displayed portion of the list of items without detecting an object on the list of items.
Wagner teaches in general concepts related to displaying non-intrusive elements of a user interface (Wagner: Abstract). Specifically, Wagner teaches a non-intrusive scroll bar that is initially displayed on a page before an event occurs that may then remove or display the scroll bar (Wagner: Fig. 4, step [420] is the event listener. Examiner contends that the flow chart suggests that the scroll bar is displayed initially.) 
    PNG
    media_image4.png
    658
    507
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time of invention to have combined the teachings of Park-Mitsuaki-Kim device with Wagner’s teaching of having the initial display of the electronic document after it being requested to display the scrollbar. Such a person would have been motivated to do so to better enhance the user’s 

As to Claim 11, it is rejected for similar reasons as claim 3.
As to Claim 19, it is rejected for similar reasons as claim 3.

C.
Claims 9, 17 and 25 are rejected under pre-AIA  35 USC § 103(a) as being unpatentable over Park et al. (“Park”), US Patent Application Publication 2007/0277126, published on November 29, 2007 in view of Japanese patent publication Kimatura Mitsuaki (“Mitsuaki”), JP2006085210 (A) published on March 30, 2006 and in further view of Kim et al. (“Kim”), US Patent Application Publication 2007/0162667, published on July 12, 2007 and in further view of in view of Cline et al. (“Cline”), US Patent 6,069,626, published on May 30, 2000.

As to Claim 9, Park, Mitsuaki and Kim teach the limitations of Claim 2.
Park further teaches: a first portion of the list of items is visible on a first side of the vertical bar in a first direction perpendicular to the major axis, and 
Park, Mitsuaki and Kim may not explicitly teach: a second portion of the list of items is visible on a second side, opposite the first side, of the vertical bar in a second direction perpendicular to the major axis, the second direction opposite the first direction.  
Cline however teaches in general concepts related to scrolling capabilities of a graphical user interface (Cline: Abstract). Specifically, Cline teaches that the transparent scrollbar [80], as (Cline: col. 5, lines 6-11, the scrollbar is displayed in the middle of the workspace [66]). Examiner notes that portions of the electronic document are visible on both left and right sides of the scrollbar [80].

    PNG
    media_image5.png
    665
    962
    media_image5.png
    Greyscale
 
It would have been obvious to a person having ordinary skill in the art at the time of invention to have combined the teachings of Tootill-Chen-Mitsuaki-Kim device with Cline’s teaching of having a "floating” scroll bar by including instructions to allow the scrollbar to be positioned so. Such a person would have been motivated to do so to better enhance the user’s experience in being able to visually see more of the electronic document (Cline: col. 2, lines 8-21, the user is able to work and see the document without any substantial visual impediment of the scrollbar).

As to Claim 17, it is rejected for similar reasons as claim 9.
As to Claim 25, it is rejected for similar reasons as claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McKee US Patent Application Publication, 2006/0174214 (May 27, 2003) (describing the placement of a scrollbar in various places on a display).
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES T TSAI/Examiner, Art Unit 2174